         Case 1:90-cr-00913-LAP Document 548 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



BERNARD BARNETT,
                                               90 Cr. 0913 (LAP)
                   Petitioner,                 19 Civ. 132 (LAP)

    -versus-                                          ORDER

UNITED STATES OF AMERICA,

                   Respondent.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Because Mr. Barnett’s Section 2255 motions were denied on

procedural grounds, he has not demonstrated violation of a

constitutional right.       Accordingly, a certificate of

appealability will not issue.



SO ORDERED.


Dated:     April 21, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA
                                           Senior U.S. District Judge
